Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:

    PNG
    media_image1.png
    138
    658
    media_image1.png
    Greyscale

Missing a period (.) at the end of the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 recite the underlined limitations: 
... using the classifier and the element user data, a user set identifier matching the user. 
...a selection guidance using the user set identifier and the item category identifier
There is insufficient antecedent basis for limitations in the claims.
Dependent claims of claim 1 and 11 are rejected for failing to cure deficiencies.
Claim 9: “... The system of claim 1, wherein the model generates an item suitability score using biological extraction and an item attribute list...”
There is insufficient antecedent basis for limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (U.S. Pub 2022/0059214 A1).
Claim 1
Jung discloses a system for biologically determined artificial intelligence selection guidance, the system comprising a computing device designed and configured to (fig. 1, system 1, server 50, server 51) :
receive at least a biological extraction ([0040], “... receiving... personal information of the user...” [0100], line 5-6, “... the personal information comprising the personal physiological information...”) and an item descriptor from a user ([0022], line 9-10, “... a recommendation request of the nutritional item...” <examiner note: the system receives physiological information along with a recommendation request of nutritional item from the user>); 
generate, using a classification algorithm and a plurality of past extractions, a user classifier matching user data to user sets ([0033], “... receiving... general medical information... comprising general medical health records...” [0030], “... health record may thus comprise physiological values...” [0035], “... applying... the general medical information as training data to the machine learning grouping algorithm...” [0038], “... the trained machine learning grouping algorithm... cluster of classify users in the healthiness group based on personal information and/or electronic health records...” <examiner note: the machine learning grouping algorithm is trained using medical health records comprising physiological data to classify or group users into healthiness group>)  ; 
identify, using the classifier and the element user data, a user set identifier matching the user ([0042], “... generating, by the trained machine learning grouping algorithm... a user healthiness output of the user... for grouping the user to a user healthiness group...” [0052], “.. generating... a user healthiness output of the user...” [0054], line 5-7, “... the healthiness output comprises the classification of the user to a certain healthiness group...”); 
produce a selection guidance using the user set identifier and the item category identifier ([0048],”... applying... the user healthiness output to the machine learning recommendation algorithm...” [0023], “... generating, by the trained machine learning recommendation algorithm... the nutritional item recommendation output... of the nutritional item in a pre-determined nutritional item category...” [0021], “... the nutritional item recommendation output comprises one or more recommendation items in the nutritional item category...” <examiner note: the trained machine learning recommendation algorithm generates nutritional item recommendation output using input as user healthiness and nutritional item category>); and 
provide the selection guidance to the user ([0016], “... receiving... user feedback information from a user as a response to the nutritional item recommendation output...” <examiner note: nutritional item recommendation output is presented to the user>)
Claim 2
Claim 1 is included, Jung further discloses wherein the at least a biological extraction further comprises a profile generated using previous item selections by the user ([0237], “... the user may provide user feedback... The user feedback information may be based on user action on the nutritional item recommendation output. The user feedback may comprise selecting, clicking or purchasing a nutritional item included on the nutritional item recommendation output in the user interface 12, or rating or commenting a nutritional item included on the nutritional item recommendation output in the user interface 12. The user feedback information is then sent or transmitted via the communications network 100 to the nutritional item recommendation server system 50 from the user device 10, or from nutritional item recommendation application 14 or the user interface 12...”)
Claim 3
Claim 1 is included, Jung further discloses wherein the item descriptor includes an item selection ([0021], line 9-10, “... a recommendation request of the nutritional item...” <examiner note: user selects a nutrition item to request for recommendation>)
Claim 4
Claim 1 is included, Jung further discloses wherein the item descriptor includes an item category identifier ([0022], line 9-10, “... a recommendation request of the nutritional item in a nutritional item category...”)
Claim 5
Claim 1 is included, Jung further discloses wherein the computing device is configured to produce the selection guidance by: identifying at least an action associated with the item descriptor  ([0021], line 9-10, “... a recommendation request of the nutritional item...” <examiner note: user selects a nutrition item to request for recommendation>), the at least an action identified as having been performed by other users classified to the user set ; determining at least a selection associated with the at least an action; and producing the selection guidance using the at least a selection ([0017], “... receiving... user-item interaction information, the user-item information comprising plurality of interactions associated between users and nutritional items ... This user-item interaction information may comprise user shopping history, user ratings, clicks, searches or the like user actions associated with nutritional items...” [0023], “... generating, by the trained machine learning recommendation algorithm... the nutritional item recommendation output... of the nutritional item in a pre-determined nutritional item category...” <examiner note: user-item interaction information by other user and user selection of nutrition item are input of the trained machine learning recommendation algorithm to generate recommendation output>)
Claim 6
Claim 1 is included, Jung further discloses wherein the computing device is further configured to rank the selection guidance according to at least a selection criterion ([0268], “...providing... a user healthiness score for plurality of nutritional items belonging to a nutritional item group of the requested nutritional item recommendation based on the user personal information or the user profile or user account of the first user. The user healthiness score representing healthiness of a nutritional item to the first user...” <examiner note: the nutritional items in the recommendation output have scores/ranks according to user personal information/profile/account as selection criteria>)
Claim 7
Claim 6 is included, Jung further discloses wherein ranking further comprises: calculating a loss function of the at least a selection criterion; and ranking selections to minimize the loss function. ([0269] The method may further comprise receiving in step 508, in the recommendation server system 50, the user feedback information from the first user as a response to the nutritional item recommendation output, and applying in step 510, in the recommendation server system 50, the user feedback information as a reinforcement training data to the machine learning recommendation algorithm. The user feedback information may be received from the user device 10 or via the user interface 12 of the nutritional item recommendation application 14 as a response to user action, such a clicking, purchasing, viewing, rating or the like of one or more recommended nutritional items in the recommendation output...”)
Claim 8
Claim 1 is included, Jung further discloses wherein the computing device is further configured to: generate at least a machine-learning model (machine learning recommendation algorithm) that generates selection suitability determinations using the biological extraction; and generate a selection suitability determination for the item descriptor using the at least a machine-learning model ([0048],”... applying... the user healthiness output to the machine learning recommendation algorithm...” [0023], “... generating, by the trained machine learning recommendation algorithm... the nutritional item recommendation output... of the nutritional item in a pre-determined nutritional item category...” [0027], “... receiving... user electronic health records...” [0028], “... applying... the user electronic health records as training data to the machine learning recommendation algorithm...” [0021], “... the nutritional item recommendation output...”)
Claim 9
Claim 1 is incluyded, Jun discloses wherein the model generates an item suitability score using biological extraction and an item attribute list ([0268], “...providing... a user healthiness score for plurality of nutritional items belonging to a nutritional item group of the requested nutritional item recommendation based on the user personal information or the user profile or user account of the first user. The user healthiness score representing healthiness of a nutritional item to the first user...” [0008], “... term “nutritional item” means food items or products, such as fruits, vegetables, bread, meat, food products, such as breads, dairy products, or ready-made meals, or recipes consisting of two or more food items. The term “nutritional item” further means food supplements, food replacement products, nutrition supplements or the like. The nutritional item may therefore comprise liquid food items, solid food items, raw food items, ready-cooked or half-cooked food items, pills, such as vitamins, or other similar products having nutritional value when consumed....”)
Claim 10
Claim 9 is included, Jung discloses where the computing device is further configured to determine that the item descriptor is not suitable, and wherein generating the selection guidance further comprises generating a recommendation of a different item ([0237], “... the user may provide user feedback relating to the nutritional item recommendation output... The user feedback information may be based on user action on the nutritional item recommendation output... The user feedback information is then sent ... to the nutritional item recommendation server system 50...” [0238], “... the nutritional item recommendation system, or the recommendation module 56 or the machine learning recommendation algorithm is further trained with user feedback information for recommendations more suitable to a particular user...”<examiner note: using user feddback to retrain the recomendation model to generate more accurate recommendation output>)
	Claim 11-20 are similar to claim 1-10. The claims are rejected based on similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167